DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/30/2020, 04/01/2021, and 12/03/2021 have has been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “metering mode information acquirer”, " target area setter”, “first luminance calculator” ”, “first condition determiner” ”, “tone mapper” ”, “shooting mode information acquirer” ”, “upper-limit/lower-limit determiner” ”, “in-focus information acquirer”, “distance measurement information acquirer”, “distance information calculator”, “area determiner”, “second luminance calculator”, “second condition determiner”, and “condition selector” in claims 1 – 11 and 16, also “in-focus information acquirer”, “distance measurement information acquirer”, “distance information calculator”, “area determiner”, “second luminance calculator”, “second condition determiner”, “shooting mode information acquirer”,  and “upper-limit/lower-limit determiner” in claims 12 – 15; “metering mode information acquisition step”, “metering mode information acquisition step”, “first luminance calculation step”, and “first condition determination step” in claim 17; “in-focus information acquisition step”, “distance measurement information acquisition step”, “distance information calculation step”, “area determination step”, “second luminance calculation step” and “second condition determination step” in claim 18; “metering mode information acquisition step”, “target area setting step”,“ first luminance calculation step”, “first condition determination step” in claim 19; “in-focus information acquisition step”, “distance measurement information acquisition step”,“ distance information calculation 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim limitation “metering mode information acquirer”, " target area setter”, “first luminance calculator” ”, “first condition determiner” ”, “tone mapper” ”, “shooting mode information acquirer” ”, “upper-limit/lower-limit determiner” ”, “in-focus information acquirer”, “distance measurement information acquirer”, “distance information calculator”, “area determiner”, “second luminance calculator”, “second condition determiner”, and “condition selector” in claims 1 – 11 and 16, also “in-focus information acquirer”, “distance measurement information acquirer”, “distance information calculator”, “area determiner”, “second luminance calculator”, “second condition determiner”, “shooting mode information acquirer”,  and “upper-limit/lower-limit determiner” in claims 12 - 15  “metering mode information acquisition step”, “metering mode information acquisition step”, “first luminance calculation step”, and “first condition determination step” in claim 17; “in-focus information acquisition step”, “distance measurement information acquisition step”, “distance information calculation step”, “area determination step”, “second luminance calculation step” and “second condition determination step” in claim 18; “metering mode information acquisition step”, “target area setting step”,“ first luminance calculation step”, “first condition determination step” in claim 19; “in-focus information acquisition step”, “distance measurement information acquisition step”,“ distance information calculation step”, “area determination step, “second luminance calculation step”, and “second condition determination step” in claim 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is inadequate written description for the terms “metering mode information acquirer”, " target area setter”, “first luminance calculator” ”, “first condition determiner” ”, “tone mapper” ”, “shooting mode information acquirer” ”, “upper-limit/lower-limit determiner” ”, “in-focus information acquirer”, “distance measurement information acquirer”, “distance information calculator”, “area determiner”, “second luminance calculator”, “second condition determiner”, and “condition selector” in claims 1 – 11 and 16, also “in-focus information acquirer”, “distance measurement information acquirer”, .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 10, 16 – 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiss (US PgPub No. 2014/0168486). 
Regarding claim 1, Geiss teaches an image processing device (figure 2 item 200) comprising: a metering mode information acquirer configured to acquire metering mode information indicating a metering mode set from among a plurality of metering modes (paragraph 0033; continuous or time to time brightness sensor modes and/or paragraphs 0054 – 0055, best or average brightness modes); a target area setter configured to set, on the basis of the metering mode information, a target area that is to be used to calculate a representative luminance that is to be used in high dynamic range processing (paragraphs 0032 – 0034, 0055 – 0059, 0066, 0102, 0121, and 0166; object area and HDR wherein a target area setter configured to set, on the basis of the metering mode information, a target area that is to be used to calculate a representative luminance that is to be used in high dynamic range processing); a first luminance calculator configured to calculate the representative luminance on the basis of luminance information of the target area set by the target area setter (paragraphs 0032 – 0034, 0055 – 0059, 0066, 0102, 0121, and 0166; object and HDR with classifying wherein a first luminance calculator configured to calculate the representative luminance on the basis of luminance information of the target area set by the target area setter); and a first condition determiner configured to determine a first condition of the high dynamic range processing on the 

Regarding claim 2, as mentioned above in the discussion of claim 1, Geiss teaches all of the limitations of the parent claim.  Additionally, Geiss teaches wherein the first condition determiner determines the first condition of the high dynamic range processing in which more tones are allocated to the representative luminance and luminances close to the representative luminance than to other luminances (abstract and paragraphs 0067, 0075, 0101 – 0102, 0110, and 0121; tones wherein the first condition determiner determines the first condition of the high dynamic range processing in which more tones are allocated to the representative luminance and luminances close to the representative luminance than to other luminances).

Regarding claim 3, as mentioned above in the discussion of claim 1, Geiss teaches all of the limitations of the parent claim.  Additionally, Geiss teaches wherein the target area setter sets a metering area indicated by the metering mode information as the target area (paragraphs 0032 – 0034, 0055 – 0059, 0066, 0102, 0121, and 0166; object area and HDR; wherein the target area setter sets a metering area indicated by the metering mode information as the target area).

claim 4, as mentioned above in the discussion of claim 1, Geiss teaches all of the limitations of the parent claim.  Additionally, Geiss teaches wherein the target area setter sets a weight to luminance information of a peripheral area in accordance with a distance from the target area, the peripheral area being an area other than the target area, and the first luminance calculator calculates the representative luminance on the basis of the weighted luminance information of the peripheral area and the luminance information of the target area (paragraphs 0033, 0055, 0078, 0094, 0128, 0161 weights and ambient brightness).

Regarding claim 5, as mentioned above in the discussion of claim 1, Geiss teaches all of the limitations of the parent claim.  Additionally, Geiss teaches wherein the metering mode information acquirer acquires the metering mode information indicating a metering mode that uses, as a metering area, a person area in which a person has been detected, and the first luminance calculator calculates the representative luminance on the basis of luminance information of the person area (paragraph 0055, face also paragraphs 0032 – 0034, 0055 – 0059, 0066, 0102, 0121, 0166 and 0176; object area and HDR).

Regarding claim 6, as mentioned above in the discussion of claim 5, Geiss teaches all of the limitations of the parent claim.  Additionally, Geiss teaches wherein the first luminance calculator calculates the representative luminance with an increased contribution ratio of the luminance information of the person area (paragraph 0055, face also paragraphs 0032 – 0034, 0055 – 0059, 0066, 0102, 0121, 0164, and 0166; object 

Regarding claim 7, as mentioned above in the discussion of claim 1, Geiss teaches all of the limitations of the parent claim.  Additionally, Geiss teaches wherein the first condition determiner sets a condition of tone mapping on the basis of the representative luminance in the high dynamic range processing that is performed by combining a plurality of captured images (abstract and paragraphs 0067, 0075, 0101 – 0102, 0110, and 0121; wherein the first condition determiner sets a condition of tone mapping on the basis of the representative luminance in the high dynamic range processing that is performed by combining a plurality of captured images).

Regarding claim 8, as mentioned above in the discussion of claim 1, Geiss teaches all of the limitations of the parent claim.  Additionally, Geiss teaches wherein the first condition determiner sets a condition of a tone curve selected on the basis of the representative luminance in the high dynamic range processing that is performed by changing a tone curve of a single captured image (figure 3 item 312, figure 4 item 410a also abstract and paragraphs 0067, 0075, 0101 – 0102, 0110, and 0121; wherein the first condition determiner sets a condition of a tone curve selected on the basis of the representative luminance in the high dynamic range processing that is performed by changing a tone curve of a single captured image).

Regarding claim 9, as mentioned above in the discussion of claim 1, Geiss teaches all of the limitations of the parent claim.  Additionally, Geiss teaches a tone mapper configured to perform contrast correction on the basis of the first condition of the high dynamic range processing determined by the first condition determiner, wherein the tone mapper performs the contrast correction in accordance with a distance from the target area (figure 3 item 312, figure 4 item 410a also abstract and paragraphs 0053, 0057, 0067, 0075, 0101 – 0102, 0110, and 0121; a tone mapper configured to perform contrast correction on the basis of the first condition of the high dynamic range processing determined by the first condition determiner, wherein the tone mapper performs the contrast correction in accordance with a distance from the target area).

Regarding claim 10, as mentioned above in the discussion of claim 1, Geiss teaches all of the limitations of the parent claim.  Additionally, Geiss teaches a shooting mode information acquirer configured to acquire shooting mode information which is information about a shooting mode for shooting a photographic subject (paragraphs 0047 – 0049; color mode); and an upper-limit/lower-limit determiner configured to determine, on the basis of the shooting mode information acquired by the shooting mode information acquirer, an upper limit or a lower limit of the luminance information of the target area that is to be used to calculate the representative luminance, wherein the first luminance calculator calculates the representative luminance on the basis of the luminance information for which the upper limit or the lower limit is set (paragraphs 0032 – 0034, 0055 – 0059, 0066, 0102, 0121, and 0166; LDR and HDR ranges).

Regarding claim 16, as mentioned above in the discussion of claim 1, Geiss teaches all of the limitations of the parent claim.  Additionally, Geiss teaches an imaging apparatus (figure 1, item 100) comprising the image processing device according to claim 1 (please see discussion of claim 1 above).

Regarding claim 17, Geiss teaches an image processing method (figures 6 – 7 and 9) comprising: a metering mode information acquisition step of acquiring metering mode information indicating a metering mode set from among a plurality of metering modes (paragraph 0033; continuous or time to time brightness sensor modes and/or paragraphs 0054 – 0055, best or average brightness modes); a target area setting step of setting, on the basis of the metering mode information, a target area that is to be used to calculate a representative luminance that is to be used in high dynamic range processing (paragraphs 0032 – 0034, 0055 – 0059, 0066, 0102, 0121, and 0166; object area and HDR wherein a target area setting step of setting, on the basis of the metering mode information, a target area that is to be used to calculate a representative luminance that is to be used in high dynamic range processing); a first luminance calculation step of calculating the representative luminance on the basis of luminance information of the target area set in the target area setting step (paragraphs 0032 – 0034, 0055 – 0059, 0066, 0102, 0121, and 0166; object and HDR with classifying wherein a first luminance calculation step of calculating the representative luminance on the basis of luminance information of the target area set in the target area setting step); and a first condition determination step of determining a first condition of the high dynamic range processing 

Regarding claim 19, Geiss teaches a non-transitory computer-readable recording medium that causes a computer to execute image processing steps in a case where a command stored in the recording medium is read by the computer (paragraphs 0006 – 0007, 0042 – 0045, and 0182 - 0183), the image processing steps comprising: a metering mode information acquisition step of acquiring metering mode information indicating a metering mode set from among a plurality of metering modes (paragraph 0033; continuous or time to time brightness sensor modes and/or paragraphs 0054 – 0055, best or average brightness modes); a target area setting step of setting, on the basis of the metering mode information, a target area that is to be used to calculate a representative luminance that is to be used in high dynamic range processing (paragraphs 0032 – 0034, 0055 – 0059, 0066, 0102, 0121, and 0166; object area and HDR wherein a target area setting step of setting, on the basis of the metering mode information, a target area that is to be used to calculate a representative luminance that is to be used in high dynamic range processing); a first luminance calculation step of calculating the representative luminance on the basis of luminance information of the target area set in the target area setting step (paragraphs 0032 – 0034, 0055 – 0059, 0066, 0102, 0121, and 0166; object and HDR with classifying wherein a first luminance calculation step of calculating the .

Claims 12 – 15, 18, and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (US Patent No. 9,704,250).
Regarding claim 12, Shah teaches an image processing device (figure 2A item 200) comprising: an in-focus information acquirer configured to acquire information about an in-focus position of a captured image (column 5 lines 7 – 15, column 6 lines 15 – 48 and column 6 line 62 – column 7 line 9, and column 19 line 21 – column 20 line 3; focusing); a distance measurement information acquirer configured to acquire first distance information which is distance information of a plurality of areas in the captured image (column 6 lines 15 – column 7 line 6, column 12 lines 32 – 53, column 13 line 21 – 36, and column 15 line 63 – column 21 line 6; distance); a distance information calculator configured to calculate, on the basis of the information about the in-focus position and the first distance information of the plurality of areas, for each of the plurality of areas, second distance information which is information indicating a distance from the in-focus position (column 6 lines 15 – column 7 line 6, column 12 lines 32 – 53, column 

Regarding claim 13, as mentioned above in the discussion of claim 12, Shah teaches all of the limitations of the parent claim.  Additionally, Shah teaches wherein the second condition determiner determines the second condition of the high dynamic range processing in which more tones are allocated to the representative luminance and luminances close to the representative luminance than to other luminances (column 1 lines 6 – 21, column 8 lines 1 – 39, and column 10 lines 26 – 67; brightness wherein the second condition determiner determines the second condition of the high dynamic range processing in which more tones are allocated to the representative luminance and luminances close to the representative luminance than to other luminances).

Regarding claim 14, as mentioned above in the discussion of claim 12, Shah teaches all of the limitations of the parent claim.  Additionally, Shah teaches wherein the area determiner determines the representative luminance calculation area on the basis of the second distance information and a depth of field (abstract column 6 lines 15 – column 7 line 6, column 12 lines 32 – 53, column 13 line 21 – 36, and column 15 line 63 – column 21 line 6 and figures 1A – 1C; wherein the area determiner determines the representative luminance calculation area on the basis of the second distance information and a depth of field).

Regarding claim 15, as mentioned above in the discussion of claim 12, Shah teaches all of the limitations of the parent claim.  Additionally, Shah teaches a shooting 

Regarding claim 18, Shah teaches an image processing method (figures 5 - 8) comprising: an in-focus information acquisition step of acquiring information about an in-focus position of a captured image (column 5 lines 7 – 15, column 6 lines 15 – 48 and column 6 line 62 – column 7 line 9, and column 19 line 21 – column 20 line 3; an in-focus information acquisition step of acquiring information about an in-focus position of a captured image); a distance measurement information acquisition step of acquiring first distance information which is distance information of a plurality of areas in the captured 

Regarding claim 20, Shah teaches a  non-transitory computer-readable recording medium that causes a computer to execute image processing steps in a case where a command stored in the recording medium is read by the computer (column 21 line 43 – column 22 line 18 and column 25 lines 27 - 65, the image processing steps comprising: an in-focus information acquisition step of acquiring information about an in-focus position of a captured image (column 5 lines 7 – 15, column 6 lines 15 – 48 and column 6 line 62 – column 7 line 9, and column 19 line 21 – column 20 line 3; an in-focus information acquisition step of acquiring information about an in-focus position of a captured image); a distance measurement information acquisition step of acquiring first distance information which is distance information of a plurality of areas in the captured image (column 6 lines 15 – column 7 line 6, column 12 lines 32 – 53, column 13 line 21 – 36, and column 15 line 63 – column 21 line 6; a distance measurement information acquisition step of acquiring first distance information which is distance information of a plurality of areas in the captured image); a distance information calculation step of calculating, on .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Geiss (US PgPub No. 2014/0168486) in view of Shah (US Patent No. 9,704,250).
Regarding claim 11, as mentioned above in the discussion of claim 1, Geiss teaches all of the limitations of the parent claim.
However, Geiss fails to teach an in-focus information acquirer configured to acquire information about an in-focus position of a captured image; a distance measurement information acquirer configured to acquire first distance information which is distance 
More specifically, Shah teaches an in-focus information acquirer configured to acquire information about an in-focus position of a captured image (column 5 lines 7 – 15, column 6 lines 15 – 48 and column 6 line 62 – column 7 line 9, and column 19 line 21 – column 20 line 3; an in-focus information acquirer configured to acquire information about an in-focus position of a captured image); a distance measurement information acquirer configured to acquire first distance information which is distance information of a plurality of areas in the captured image (column 6 lines 15 – column 7 line 6, column 12 lines 32 – 53, column 13 line 21 – 36, and column 15 line 63 – column 21 line 6; a distance measurement information acquirer configured to acquire first distance information which is distance information of a plurality of areas in the captured image); a distance information calculator configured to calculate, on the basis of the information about the in-focus position and the first distance information of the plurality of areas, for each of the plurality of areas, second distance information which is information indicating a distance 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shah with the teachings of Geiss to have a system that can focus on subjects quickly with the help of depth information as discussed in column 6 lines 15 – 48 of Shah thereby improving the imaging of Geiss.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chan (US patent No. 10,972,676) teaches HDR with subject and background.
Zhou (US patent No. 9,538,081) teaches HDR with subject and background.
Basche (US PgPub No. 2016/0191896) teaches HDR with subject and background.
Nakamura (US PgPub No. 2016/0173759) teaches HDR with subject and background.
Ivanchenko (US patent No. 9,270,899) teaches HDR with subject and background.
Takaiwa (US patent No. 9,167,172) teaches HDR with subject and background.

Kim (US PgPub No. 2009/0284613) teaches HDR with subject and background.
Yamaguchi (US patent No. 7,245,325) teaches HDR with subject and background.
Nonaka (US patent No. 6,895,181) teaches HDR with subject and background.
Horiuchi (US PgPub No. 2002/0145667) teaches HDR with subject and background.
Aoyama (US patent No. 6,088,539) teaches HDR with subject and background.
Onoda (US patent No. 5,890,021) teaches HDR with subject and background.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
02/04/2022